DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 16 FEB 2021 election (REM pages 5-6) with traverse of Species III, shown in FIG. 16, and described in claims 1-5, 7, 8, 11-13, 15, 16, 18, and 19 is acknowledged. Applicants assert that the subject matter of the noted Species is not necessarily mutually exclusive. REM page 5. Applicants’ assertion is not persuasive because: 1. species always refer to different embodiments of an invention (cf. MPEP §§ 806.04(e) and 806.04(f)); 2. each species requires a different field of search (e.g., searching different classes/subclasses or e-resources, or employing different search queries); 3. prior art applicable to one species would not likely be applicable to another species; and/or 4. the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claims 6, 9, 10, 14, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Cf. 14 DEC 2020 Requirement for Restriction/Election.
Continuity Information
The instant application is a division of 16434711, filed 7 JUN 2019, now US Patent Number 10586849.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 JAN 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 11, “a bottom spacer between the conductive gate and the substrate”.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 2, 5, and 12 are objected to because of the following informalities.
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the subject matter claimed. Specifically, claim 3 does not refer to a preceding claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yayama et al. (JP 2016171216; below, “Yayama” – 21 JAN 2020 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Yayama, in FIGS. 1-4 and related text, e.g., Abstract, paragraphs [0001] to [0014], and claims, discloses a semiconductor device (e.g., tunnel field effect transistor) comprising:

    PNG
    media_image1.png
    310
    593
    media_image1.png
    Greyscale
	a source terminal (1 - high concentration p-type region);
a drain terminal (4 - high concentration n-type region), wherein the source terminal (1) and the drain terminal (4) are formed on either sides of a channel region (3 - low concentration n-type region) designated on a substrate (100);
an energy barrier (2 - low concentration p-type region) adjacent to the source terminal (1) and the channel region (3); and
a conductive gate stack (6, 7) formed over the channel region (3).

However, assuming, arguendo, that claims must be so narrowly construed as to mean that Yayama’s semiconductor device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Yayama because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Yayama discloses the semiconductor device of claim 1, wherein the energy barrier (2) and the channel region (3) are doped using a first dopant [sic] (e.g., nitrogen)
RE 5, Yayama discloses the semiconductor device of claim 1, wherein the energy barrier (2) comprises a first energy barrier (2) [sic]
RE 7, Yayama discloses the semiconductor device of claim 1, wherein the energy barrier (2) is formed from a hetero-barrier material (e.g., indium and nitrogen added to silicon - Abstract).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 8, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yayama as evidenced in Balakrishnan et al. (US 9799777; below, “Balakrishnan”). MPEP § 2143(A)-(G).
RE 8, Yayama discloses the claimed invention except for the semiconductor device of claim 1, wherein the gate stack (6, 7) comprises a floating gate to store a charge. It would have been obvious … to modify the device of Yayama to include a floating gate because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Abstract, FIGS. 9-11 (38 [Wingdings font/0xE0] 38L, 38R) of Balakrishnan. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 11, Yayama, in FIGS. 1-4 and related text, e.g., Abstract, paragraphs [0001] to [0014], and claims, discloses a semiconductor device (e.g., tunnel field effect transistor) comprising:
a semiconductor fin (e.g., tunnel FET with elevated channel) formed on a substrate (100), the semiconductor fin comprising an energy barrier (2) between a source terminal (1) and a channel region (3) of the semiconductor fin;

(see below for: a bottom spacer between the conductive gate (7) and the substrate (100)).
Yayama discloses the claimed invention except for a bottom spacer between the conductive gate (7) and the substrate (100). It would have been obvious … to modify the device of Yayama to include a bottom spacer between the conductive gate and the substrate because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see bottom spacer (16 [Wingdings font/0xE0] 16P) of Balakrishnan’s FIGS. 1-16. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 12, Yayama discloses the semiconductor device of claim 11 further comprising an active contact connecting a drain terminal (4) of the semiconductor fin to a first line [sic] (FIG. 1 and related text regarding operation of tunnel FET)
RE 13, Yayama discloses the semiconductor device of claim 12, further comprising a gate contact connecting the conductive gate (7) to a second line (FIG. 1 and related text regarding operation of tunnel FET).
RE 15, Yayama discloses the semiconductor device of claim 11, wherein the energy barrier (2) is formed from a hetero-barrier material (e.g., indium and nitrogen added to silicon - Abstract).
RE 16, Yayama discloses the claimed invention except for the semiconductor device of claim 11, wherein the conductive gate (7) comprises a floating gate. It would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Abstract, FIGS. 9-11 (38 [Wingdings font/0xE0] 38L, 38R) of Balakrishnan. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yayama as evidenced in FUKUI et al. (US 20180294362; below, “FUKUI”). MPEP § 2143(A)-(G).
RE 18, Yayama, in FIGS. 1-4 and related text, e.g., Abstract, paragraphs [0001] to [0014], and claims, discloses a semiconductor device (e.g., tunnel field effect transistor) comprising:
(see below for: a semiconductor fin) formed on a substrate (100), (see below for: the semiconductor fin) comprising:
a source terminal (1 - high concentration p-type region) that is doped using a first dopant;
a drain terminal (4 - high concentration n-type region) that is doped using a second dopant at a first concentration; and
a channel (3 - low concentration n-type region) that is doped using the second dopant at a second concentration,
wherein the second concentration is lower than the first concentration (Abstract, FIG. 1).
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see FUKUI’s paragraph [0093]. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 19, Yayama discloses the semiconductor device of claim 18 further comprising a gate stack (6, 7) formed over the channel (3) (FIG. 1).
Claims 1-3, 5, 7, 8, 11-13, 15, 16, 18, and 19 are rejected.
Allowable Subject Matter
Claim 4 is objected to because it depends from rejected base claim 2.
The following is a statement of allowable subject matter:
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Karda et al. (US 20150310905), is considered pertinent to applicants’ disclosure. Karda does not teach, inter alia, an

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815